 Case 1:20-cr-00001-LEK Document 11 Filed 01/27/20 Page 1 of 2                  PageID #: 40

                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )                     1:20-CR-00001-LEK-1
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
ANABEL CABEBE,                )
                              )
          Defendant.          )
_____________________________ )

      REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

              The defendant, by consent, has appeared before me pursuant to Rule 11,

Fed.R.Crim.P., and has entered a plea of guilty to Count 1 of the Superseding Information.

After examining the defendant under oath, I have determined that the defendant is fully

competent and capable of entering an informed plea, that the guilty plea was intelligently,

knowingly and voluntarily made, and that the offense charged is supported by an independent

basis in fact establishing each of the essential elements of such an offense. I have further

determined that the defendant intelligently, knowingly, and voluntarily waived the right to

appeal or collaterally attack the sentence except as provided in the plea agreement. I therefore

recommend that the plea of guilty be accepted and that the defendant be adjudged guilty and

have sentence imposed accordingly.

              IT IS SO RECOMMENDED.

              DATED: Honolulu, Hawaii, January 27, 2020.



                                     Kenneth J. Mansfield
                                     United States Magistrate Judge
 Case 1:20-cr-00001-LEK Document 11 Filed 01/27/20 Page 2 of 2               PageID #: 41

                                         NOTICE



Failure to file written objections to this Report and Recommendation within fourteen (14)

days from the date of its service shall bar an aggrieved party from attacking such Report

and Recommendation before the assigned United States District Judge. 28 U.S.C. §

636(b)(1)(B).
